Citation Nr: 0707047	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  97-10 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of left leg vascular 
surgery.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
dental trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from July 1953 to July 1956 
and from March 1962 to June 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) following Board Remands issued in November 1999 and 
July 2003.  This matter was originally on appeal from rating 
decisions dated in December 1996 and September 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

In the December 1996 rating decision, the RO determined that 
no new and material evidence had been submitted adequate to 
reopen the veteran's claim for varicose veins left lower 
extremity.  

In January 1998, the veteran testified at a personal hearing 
before a hearing officer at the RO.  The transcript of the 
hearing is associated with the claims file.  

In November 1999, the Board found that the veteran was not 
properly notified of a prior May 1986 RO rating decision that 
had denied the veteran's claim of entitlement to compensation 
38 U.S.C.A. § 1151 for residuals of left leg vascular surgery 
and concluded that there had been no previous final decision 
on the issue.  Consequently, the Board treated the claim as 
an original claim for compensation.  The Board also remanded 
the issue for further evidentiary development.      

In July 2003, the Board again remanded the issue of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of left leg vascular surgery 
for further notification in accordance with VCAA 
requirements.  

In regard to the September 2002 rating decision, the Board 
observes that the RO determined that no new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for dental trauma.  Service connection had 
previously been denied in a July 1978 RO rating decision and 
an August 1989 Board decision and those decisions had become 
final.  

In February 2006, the Board requested an independent expert 
medical opinion with respect to the veteran's claim for 
residuals of left leg vascular surgery.  

In July 2006, the Board received the independent expert 
opinion offered by a specialist in vascular surgery (W.M.B., 
M.D.) and a copy was sent to the veteran later that month.  


FINDINGS OF FACT

In January 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that a withdrawal of this appeal is desired.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2006).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2006).

In January 2007, the Board received a written statement from 
the veteran in which he indicated that he no longer desired 
to continue the appeals process with respect to his claims.

As the veteran has withdrawn this appeal, there remain no 
allegations of errors of fact or law for appellate 
consideration. Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


